Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
Response to Amendment
Claims 1, 2, 8, 9, 11 and  24 have been amended. Claims 3, 18 and 25-26 were cancelled. Claims 1-2, 4-17 and 19-24 remain present in this application. The claim amendments have overcome the current prior art rejection. 
	
Reasons for Allowance
Claims 1-2, 4-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record, either singularly or in combination, does not fairly teach or suggest a system for displaying medical data including limitation “the physical monitor and image data being viewable without the head-mounted display, but being viewable through the head-mounted display, wherein when the view vector is correlated with a region of the physical monitor, the head-mounted display shows the at least one piece of medical device information correlated with the view vector of the head-mounted display” along with the other limitation.
The prior art of record, either singularly or in combination, fails to anticipate or renders the above quoted limitation obvious.  This patentable distinction has been added to the independent claim 1, and renders it allowable.
Dependent claims 2, 4-17 and 19-24 are also allowable as discussed with respect to independent claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Thursday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 27, 2022